PER CURIAM.
The Director of Revenue (“Director”) appeals from a judgment of the Circuit Court of Taney County ordering Director to reinstate the license of Susanna Salas-Cox (“Respondent”) to operate a motor vehicle, which had been revoked pursuant to section 577.041.1 An affidavit from the Central Transcribing Supervisor at the Office of the State Court Administrators, attached to a previously filed motion for extension of time filed in this appeal, states that a record of this trial was made by electronic sound recording; however, a letter from the Clerk of the Circuit Court of Taney County, attached to Director’s motion, states that the clerk searched the recording database for this case and was unable to retrieve the recording of the hearing.
Further, this Court has reviewed and considered Respondent’s response to its order of March 28, 2006. A record of the evidence adduced at the hearing is necessary to review any alleged error in regard to these findings. See Hardin v. Director of Revenue, 991 S.W.2d 160, 161 (Mo.App. S.D.1999). Here, no such record exists. “Under these circumstances, the correct procedure is to reverse the judgment of the trial court and remand for a new trial.” Id (citing Keller v. Director of Revenue, 947 S.W.2d 478, 479 (Mo.App. E.D.1997); see also Henzlik v. Director of Revenue, 951 S.W.2d 760, 762 (Mo.App. S.D.1997); Wolansky v. Director of Revenue, 936 S.W.2d 578, 579 (Mo.App. S.D.1996)). Because there was no sound recording, we have no choice but to reverse and remand.
Accordingly, we reverse the judgment of the trial court and remand for a new trial on the record.

. All references to statutes are to RSMo 2000, unless otherwise specified.